400 So. 2d 494 (1981)
Marion Wade PENDARVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 80-1106.
District Court of Appeal of Florida, Fifth District.
May 20, 1981.
James B. Gibson, Public Defender, and Brynn Newton, Asst. Public Defender, and Julianne Piggotee, Certified Legal Intern, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Barbara Ann Butler, Asst. Atty. Gen., Daytona Beach, for appellee.
DAUKSCH, Chief Judge.
This is an appeal from a sentence which was not in accordance with section 39.111(6), Florida Statutes (1979), which requires certain benefits be afforded juveniles *495 appearing in adult criminal court. Ordinarily, the failure to comply with this section would cause us to reverse the sentence and remand the matter for resentencing. But here it is clear from the record the sentence was the result of a plea bargaining process agreed to by the parties and the judge and clearly not an otherwise illegal sentence. Of course, appellant did not object below. We would be hard put to try to explain to the trial judge where he erred when he did everything everyone, except appellate counsel, agreed to. Compare Austin v. State, 400 So. 2d 495 (Fla. 5th DCA 1981), issued this date.
AFFIRMED.
ORFINGER and COWART, JJ., concur.